Citation Nr: 1738774	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from September 1976 to December 1976. He also performed service in an inactive duty for training capacity.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for the issue on appeal.

In its June 2014 and January 2016 decisions, the Board remanded this appeal for further development, specifically to afford the Veteran a VA examination. The Board further directed the RO to notify the Veteran and his fiduciary of any scheduled examination. Record evidence shows correspondence dated May 2016 informing the Veteran of a scheduled examination sent to the Veteran at his fiduciary's known address. The Veteran failed to appear at the scheduled examination and has not given good cause for his failure to appear. Therefore, as discussed in greater detail below, the Board finds there was substantial compliance with the June 2014 and January 2016 remand directives. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). The RO scheduled the appellant for an examination, and VA readjudicated the claim based on the evidence in the record following his failure to report for the scheduled examination. Thus, VA substantially complied with the previous remand directives.


FINDINGS OF FACT

1. PTSD did not manifest in service or for many years thereafter, and is otherwise unrelated to service.

2. A psychiatric disorder other than PTSD, to include anxiety and depression, did not manifest in service or for many years thereafter, and is otherwise unrelated to service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2016).

2. A psychiatric disorder other than PTSD, to include depression and anxiety, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated January 2009. The Veteran has not alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available VA treatment and examination reports, statements in support of the claim, and military personnel records. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

As noted above, the Board remanded this issue in June 2014, and again in January 2016, to schedule the Veteran for a new VA examination to determine the etiology of his claimed psychiatric disability. The Veteran was scheduled for a new VA examination but did not appear for that examination, and there is no indication from the record that notice of the scheduled examination was not sent to him at his last known address. In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)). Further, neither he nor his representative has asserted that he did not receive notice of the scheduled examination. 

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate. Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement. More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655 (b). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member. See 38 C.F.R. § 3.655 (a). 

Because there are no statements offered by the Veteran or his representative as to his reason for failing to report to the scheduled examination, the Board finds that he has not provided good cause and will therefore decide the claim on the evidence of record. The duty to assist has therefore been satisfied, and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his failure to attend the scheduled VA examination or provide a date for which he is able to attend a VA examination, there is no further duty to provide any more VA examinations relating to this claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the Veteran.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). To establish a right to compensation for a present disability, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, service connection for certain chronic diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). As the Veteran does not contend that PTSD manifested to a compensable degree within one year of his separation from active service, further discussion of presumptive service connection for PTSD is not warranted.  

The Veteran submitted an application for entitlement to service connection for PTSD in June 2008. He contends that he has PTSD as a result of his military service, and that he has been treated for PTSD since 1998. 
 
The Veteran has not identified a specific in-service stressor, and has not responded to VA correspondence dated August 2008 which directed him to further describe his in-service stressor as well as identify if he is claiming PTSD due to a stressful incident in combat or due to personal trauma. In November 2008, VA issued a formal finding of lack of information required to corroborate a stressor associated with a claim for service connection for PTSD. 

The Veteran's service treatment records from his period of active service are silent regarding any psychiatric complaints, treatment, or diagnoses.

The first post-service evidence of psychiatric treatment includes VA treatment records dated August 2002 which diagnosed the Veteran with mild depression. The Veteran was diagnosed with major depressive disorder in treatment notes dated October 2011. The October 2011 physician also noted the Veteran had a history of PTSD symptomatology and noted an initial DSM-IV Axis I clinical diagnosis as "anxiety disorder: PTSD". The Veteran was given a positive PTSD screening score in treatment notes dated January 2016. Treatment notes are silent as to etiology of the Veteran's major depressive disorder, anxiety disorder, or PTSD.   

Turning first to the Veteran's claim regarding PTSD, the Veteran has not provided information to VA about the nature of his stressor, nor has he described an event that qualifies as fear of hostile military or terrorist activity. For purposes of 38 C.F.R. § 3.304 (f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror. Here, however, there is no supporting evidence that any claimed in-service stressor occurred. Moreover, VA made a formal finding of a lack of PTSD stressor in November 2008. 

In this case, the medical evidence of record reflects that the Veteran had a positive PTSD screening in January 2016. The Board acknowledges the positive PTSD screening and subsequent VA treatment records indicating that the Veteran has a history of PTSD. However, these medical records do not include any other information regarding the Veteran's apparent PTSD diagnosis, to include identifying what stressor caused it. Thus, even assuming arguendo that the Veteran's medical records document a diagnosis of PTSD, there is no credible supporting evidence that any claimed in-service stressor actually occurred, nor is there medical evidence of a link between the Veteran's current symptomatology and any in-service stressor. Accordingly, service connection for PTSD must be denied. See 38 C.F.R. § 3.304 (f).

As there are other psychiatric diagnoses of record, the Board will also analyze whether service connection is warranted for the Veteran's other diagnosed psychiatric disabilities. In addition to PTSD, as detailed above, the Veteran has been diagnosed with other psychiatric disorders, to include major depressive disorder and anxiety. The Board has considered whether service connection is warranted for any of those conditions as well; however, the evidence of record does not demonstrate a causal link between these diagnoses and the Veteran's military service. The Veteran's service treatment records are silent for complaints of or treatment for any psychiatric complaints, and there is no medical opinion linking the Veteran's depression or anxiety to active military service. Therefore, the Board must deny entitlement to service connection for an acquired psychiatric disorder. 

Although the Veteran has stated that he has an acquired psychological disorder that is related to his military service, the Board finds that his contentions in this regard are not competent. Although he is competent to report psychiatric symptoms and their onset, he is not competent to report whether those particular psychiatric symptoms constitute a particular psychiatric disability. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge). Such a differentiation is not capable of lay observation, such as the presence of varicose veins or ringing in the ears; medical expertise is required, as it is a complex psychiatric determination. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Last, the evidence does not show, nor does the Veteran contend, that a psychiatric disorder manifested to a compensable degree within one year of his separation from active service. Hence, service connection for a psychiatric disorder is not warranted on a presumptive basis. See 38 C.F.R. § 3.309 (a).

As a final matter, the Board stresses that the Veteran was provided an opportunity to appear at a VA examination to assist in developing his claim. The Veteran did not appear at his scheduled examination, and thus failed to take advantage of the opportunity which could have been beneficial to his claim. The Veteran's failure to appear for his examination thus limited the available evidence before the Board. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


